DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 18, 2021 is being considered by the examiner.
Drawings
The drawings were received on January 18, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (US Patent 10,698,086, hereinafter referred to as “Zhu”). Zhu anticipates claims:
1. A photodetection system (see figures 8A-8E) comprising: 

a phase shifter array (890) including a plurality of phase shifters (890a – 890n) connected separately to each of the plurality of optical waveguides (see figure 8E); 
a control circuit that controls a phase shift amount of each of the plurality of phase shifters and/or inputting of light to each of the plurality of phase shifters and thereby controls a direction and shape of the light beam that is emitted from the optical waveguide array (see column 16, line 18 – column 17, line 4); a photodetector (optical sensor; see Zhu claim 17) that detects the light beam reflected by a physical object; and a signal processing circuit that generates distance distribution data on the basis of output from the photodetector (the controller is interpreted as the signal processing circuit, determines the depth of the object which is interpreted as the distance distribution data).
9. The photodetection system according to Claim 1, wherein each of the plurality of phase shifters includes an optical waveguide connected to a corresponding one of the plurality of waveguides (see figure 8E), the optical waveguide is constituted by a material whose refractive index changes when a voltage is applied, and the control circuit changes the phase shift amount by changing the refractive index by applying the voltage to the optical waveguide of each of the plurality of phase shifters (see column 17, lines 1-4; the phase shifter is taught as being thermoelectric, the voltage is interpreted as being applied to the waveguide via the heater used to control the temperature).
16. A photodetection system comprising: an optical scan device (see figure 8E) that is capable of controlling a direction and shape of a light beam (changing the direction of the beams is interpreted as also changing the shape); an image sensor, having a plurality of pixels, that detects the light beams reflected by a scene (see Zhu claim 18); 

a signal processing circuit that generates distance distribution data on the basis of output from the image sensor, wherein the control circuit causes the optical scan device to emit a plurality of light beams differing in direction of emission and spread angle from each other, and the image sensor detects the plurality of light beams reflected by the scene (see Zhu claim 17 and figures 8A-8E).
18. The photodetection system according to Claim 16, wherein the signal processing circuit integrates the distance distribution data obtained by the image sensor detecting the plurality of light beams (see Zhu claim 17; the depth of the object is interpreted as the distance distribution data).
Allowable Subject Matter
Claims 2-8, 10-15, 17, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, wherein the control circuit is capable of independently changing a first control parameter that controls the direction of the light beam and a second control parameter that controls the shape of the light beam (claim 2); “wherein the plurality of phase shifters are constituted by a plurality of phase shifter groups arranged in the second direction, each of the plurality of phase shifter groups includes one or more phase shifters, and a difference in phase shift amount between two phase shifters at a boundary between adjacent phase shifter groups is different from a difference in phase shift amount between two adjacent phase shifters in one phase shifter group (claim 7); “a pair of electrodes directly or indirectly holding the optical waveguide of each of the plurality of phase shifters therebetween, wherein the optical waveguide of each of the plurality of phase shifters contains a liquid crystal material or an electro-optical material, and the control circuit changes the refractive index of the optical waveguide by applying the voltage to the pair of electrodes (claim 10); “wherein each of the plurality of optical waveguides includes a first mirror extending in the first direction, a second mirror facing the first mirror and extending in the first direction, and an optical waveguide layer, located between the first mirror and the second mirror, that propagates light along the first direction, a transmittance of the first mirror is higher than a transmittance of the second mirror, and the light beam is emitted via the first mirror from the plurality of optical waveguides” (claim 11); “wherein the optical scan device irradiates, with the light beam having a first spread angle, a first area in the scene that the image sensor shoots and irradiates, with the light beam having a second spread angle that is larger than the first spread angle, a second area in the scene that is at a shorter distance than the first area” (claim 17); “wherein the plurality of light beams include a diffused beam and a line scan beam” (claim 19); “wherein the plurality of light beams include a diffused beam and a two-dimensional scan beam” (claim 20); “wherein the plurality of light beams include a line scan beam and a two-dimensional scan beam” (claim 21).
The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874